Ames, J.
In Hunt v. Otis Company, 4 Met. 464, which was a suit for wages against a manufacturing corporation, the defence was that, by a regulation of the company made known to the plaintiff before entering their service, all persons in their employment were required to give four weeks’ notice of their intention to leave; that the plaintiff had left without giving such notice, and had therefore forfeited her wages and was not entitled to maintain the action. The court held that this defence was insufficient, and in the judgment, delivered by Mr. Justice Hubbard, it is remarked that the failure of the regulation to sustain the de*240fendant’s interpretation of it was to be found in the fact that it did not provide, in express terms, “ that in case of quitting without giving the four weeks’ notice, the wages accrued should be forfeited. Had this been stated, the plaintiff would then fall within the penalty.” And it was added that if the regulation, as in fact expressed, did not secure the advantages intended by the defendants, “ they have only to enlarge their rule by adding to it a clause of forfeiture of wages accrued, and a requisition that operatives entering into them service shall sign it.”
In the present case, the principal defendant, upon entering the company’s service, signed a regulation containing all that, according to the dictum of Mr. Justice Hubbard, was wanting to justify the construction insisted upon by the Otis Company in the case above cited. The workman, in signing this regulation, agreed in so many words that the company might pay his wages at such times and in such parts as it might from time to time elect; that he would continue in its employment; unless the contract should be terminated by mutual assent, until the expiration of thirty days’ notice of his intention to leave ; and that if he should leave without first giving and “ working out ” such notice, all wages earned shall be liable to forfeiture to the company. The proper interpretation of this contract seems to us to be that nothing is due to the workman for bis labor, until or unless he gives and “ works out” such notice. What his rights might be in case of his wrongful discharge from the company’s employment, it is not necessary here to consider. But, by the terms of his contract, it is not a case of debitum in prcesenti, solvendum in futuro. It would make no difference that the wages were reckoned by the day, and that, as a matter of accommodation and favor, the practice of the company had been to make advances or payments on account at regular periods. As the contract stands, and so long as it remains unbroken by the company, the workman would have no right of action for any arrears of wages until after the expiration of the notice required by the regulation. Wyman v. Hichborn, 6 Cush. 264. Hadley v. Peabody, 13 Gray, 200.
We cannot say that such a contract, fairly and deliberately made, is unreasonable, oppressive, or contrary to public policy. It imposes no burden upon the workman that he cannot at any time remove by giving the stipulated notice. It secures the en> *241ployer against interruption of his business by the abrupt withdrawal of help. And so far as it has a tendency to prevent the expense and annoyance of trustee suits, it is a convenience which, in the absence of fraud, defeats no legal right and interferes with no legal claim of any other party. Gassett v. Grout, 4 Met, 486.
For these reasons, we must order the Trustee discharged.